Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148400                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148400
                                                                   COA: 317595
                                                                   Wayne CC: 12-005176-FC
  MIGUEL VALENTINO RODRIGUEZ,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2014
           d1117
                                                                              Clerk